


110 HR 5034 IH: Veterans Education Benefits Extension

U.S. House of Representatives
2008-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5034
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2008
			Mr. McNerney
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles 10 and 38, United States Code, to extend
		  the time periods of for the use of educational assistance benefits to which
		  certain veterans and members of the reserve components are entitled under such
		  titles.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Education Benefits Extension
			 Act of 2008.
		2.Elimination of
			 ten-year time limit for use of entitlement to educational assistance under
			 Montgomery GI Bill
			(a)In
			 generalChapter 31 of title 38, United States Code, is amended by
			 striking section 3031.
			(b)Limitation on
			 benefit increasesSuch title is further amended—
				(1)in section 3015(h)—
					(A)in paragraph (1), by striking
			 With and inserting Except as provided in paragraph (3),
			 with; and
					(B)by adding at the end the following new
			 paragraph:
						
							(3)With respect to any fiscal year that begins
				after the end of the 10-year period beginning on the date of the last discharge
				or release from active duty of an individual entitled to educational assistance
				under this chapter, the Secretary may not provide an increase under this
				subsection in the rate payable to the individual under subsection (a)(1) or
				(b)(1). For any such fiscal year, the rate payable to the individual shall be
				equal to the rate payable to that individual for the last fiscal year that
				begins before the end of such
				period.
							.
					(c)Limitation on
			 transfer of entitlementSection 3020 of such title is amended by
			 striking subsection (d) and inserting the following new subsection (d):
				
					(d)Limitations on
				transfer(1)The total number of months of entitlement
				transferred by an individual under this section may not exceed 18
				months.
						(2)An individual eligible to transfer the
				individual’s entitlement to educational assistance under this section may not
				transfer the such entitlement after the end of the 10-year period beginning on
				the date of the individual’s last discharge or release from active
				duty.
						.
			(d)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by striking the item relating to section 3031.
			(e)Conforming
			 amendmentsSuch title is further amended—
				(1)in section
			 3018C(e)(3)(B), by striking clause (iii); and
				(2)in section
			 3020—
					(A)in subsection (f),
			 by striking Subject to the time limitation for use of entitlement under
			 section 3031 of this title, an individual and inserting Subject
			 to subsection (d)(2), an individual; and
					(B)in subsection
			 (h)(5), by striking Notwithstanding section 3031 of this title, a
			 child and inserting A child.
					3.Extension of
			 period for use of entitlement by members of the selected reserve and members of
			 the reserve component supporting contingency operations
			(a)Members of the
			 selected reserveSection 16133 of title 10, United States Code,
			 is amended—
				(1)in subsection (a),
			 by inserting after (2) on the date the following: that is
			 ten years after the date on which; and
				(2)in subsection (b),
			 by striking paragraphs (2) and (3) and redesignating paragraph (4) as paragraph
			 (2).
				(b)Members of the
			 reserve component supporting contingency operationsSection 16164
			 of title 10, United States Code, is amended—
				(1)by
			 striking subsection (a) and inserting the following new subsection (a):
					
						(a)Duration of
				entitlementExcept as
				provided in subsection (b), the period during which a person entitled to
				educational assistance under this chapter may use such person’s entitlement
				expires (1) at the end of the 14-year period beginning on the date on which
				such person becomes entitled to such assistance, or (2) on the date that is ten
				years after the date on which the person is separated from the Selected Reserve
				or the Ready Reserve, whichever occurs
				first.
						.
				(2)in subsection
			 (b)—
					(A)by striking
			 (1); and
					(B)by striking
			 paragraph (2).
					(c)Conforming
			 amendmentSection 16165(a) of such title is amended by striking
			 paragraph (2) and inserting the following new paragraph (2):
				
					(2)on the date on
				which such person’s entitlement expires under section
				16164(a).
					.
			4.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to an individual who becomes entitled to
			 educational assistance on or after the date of the enactment of this
			 Act.
		
